
	
		II
		110th CONGRESS
		1st Session
		S. 2274
		IN THE SENATE OF THE UNITED STATES
		
			October 31, 2007
			Mr. Biden (for himself,
			 Mr. Grassley, Mr. Durbin, and Mrs.
			 Feinstein) introduced the following bill; which was read twice and
			 referred to the Committee on the
			 Judiciary
		
		A BILL
		To amend the Controlled Substances Act to prevent the
		  abuse of dextromethorphan, and for other purposes.
	
	
		1.Short
			 titleThis Act may be cited as
			 the Dextromethorphan Abuse Reduction
			 Act of 2007.
		2.FindingsCongress finds the following:
			(1)When used
			 properly, cough medicines that contain dextromethorphan have a long history of
			 being safe and effective. But abuse of dex­tro­me­thor­phan at high doses can
			 produce hallucinations, rapid heart beat, high blood pressure, loss of
			 consciousness, and seizures. The dangers multiply when dex­tro­me­thor­phan is
			 abused with alcohol, prescription drugs, or narcotics.
			(2)Dextromethorphan
			 is inexpensive, legal, and readily accessible, which has contributed to the
			 increased abuse of that drug, particularly among teenagers.
			(3)Increasing
			 numbers of teens and others are abusing dextromethorphan by ingesting it in
			 excessive quantities. Prolonged use at high doses can lead to psychological
			 dependence on the drug. Abuse of dextromethorphan can also cause impaired
			 judgment, which can lead to injury or death.
			(4)Dextromethorphan
			 abuse increased by a factor of 10 during the period of 1999 through 2004, with
			 an increase by a factor of 15 among children aged 9 to 17 years.
			(5)An estimated
			 2,400,000 teenagers (1 in 10) abused over-the-counter cough medicines in 2005.
			 Children ages 9 to 17 years are the fastest growing group of dextromethorphan
			 abusers.
			(6)The Food and Drug
			 Administration has called the abuse of dextromethorphan a serious
			 issue and a disturbing new trend that can cause
			 death as well as other serious adverse events such as brain damage,
			 seizure, loss of consciousness, and irregular heartbeat..
			(7)In recognition of
			 the problem, several retailers have voluntarily implemented age restrictions on
			 purchases of cough and cold medicines containing dextromethorphan.
			(8)Prevention is a
			 key component of addressing the rise in the abuse of legal medications.
			 Education campaigns teaching teens and parents about the dangers of these drugs
			 are an important part of this effort.
			3.Dextromethorphan
			(a)DefinitionsSection
			 102 of the Controlled Substances Act (21 U.S.C. 802) is amended by adding at
			 the end the following:
				
					(50)The term finished dosage
				form, relating to dextromethorphan, means dextromethorphan that—
						(A)is—
							(i)in a tablet, capsule, solution,
				liquid, or other form intended for retail sale, and that generally contains
				inactive ingredients; and
							(ii)approved under the Federal Food,
				Drug, and Cosmetic Act (21 U.S.C. 301 et seq.) as a nonprescription drug (as
				that term is defined in section 760 of that Act (21 U.S.C. 379aa)); or
							(B)has been combined with other active or
				inactive ingredients during the process of manufacturing a tablet, capsule,
				solution, liquid, or other form described in subparagraph (A).
						(51)The term unfinished,
				relating to dex­tro­me­thor­phan, means any concentration or amount of
				dex­tro­me­thor­phan that is not in finished dosage
				form.
					.
			(b)Unfinished
			 dextromethorphanSchedule V of section 202(c) of the Controlled
			 Substances Act (21 U.S.C. 812(c)) is amended by adding at the end the
			 following:
				
					(6)Unfinished
				dextromethorphan.
					.
			(c)Sales of
			 dextromethorphan in finished dosage form
				(1)In
			 generalPart D of title II of the Controlled Substances Act (21
			 U.S.C. 841 et seq.) is amended by adding at the end the following:
					
						424.Civil
				penalties for certain dex­tro­me­thor­phan sales
							(a)In
				general
								(1)Sale
									(A)In
				generalExcept as provided in paragraph (2), it shall be unlawful
				for any person to knowingly sell, cause another to sell, or conspire to sell a
				product containing dex­tro­me­thor­phan to an individual under the age of 18
				years, including any such sale using the Internet.
									(B)Failure to
				check identificationIf a person fails to request identification
				from an individual under the age of 18 years and sells a product containing
				dex­tro­me­thor­phan to that individual, that person shall be deemed to have
				known that the individual was under the age of 18 years.
									(C)Affirmative
				defenseIt shall be an affirmative defense to an alleged
				violation of subparagraph (A) that the person selling a product containing
				dextromethorphan examined the purchaser's identification card and, based on
				that examination, that person reasonably concluded that the identification was
				valid and indicated that the purchaser was not less than 18 years of
				age.
									(2)ExceptionThis
				section shall not apply to any sale made pursuant to a validly issued
				prescription.
								(b)Fines
								(1)In
				generalThe Attorney General may impose a civil penalty on a
				person for violating subsection (a)(1)(A), including a violation of that
				subsection committed by an employee or agent of such person.
								(2)Maximum
				amountA civil penalty imposed under paragraph (1) shall
				be—
									(A)not more than
				$1,000 for the first violation of subsection (a)(1)(A) by a person;
									(B)not more than
				$2,000 for the second violation of subsection (a)(1)(A) by a person; and
									(C)not more than
				$5,000 for the third violation, or a subsequent violation, of subsection
				(a)(1)(A) by a person.
									(3)Number of
				violationsIf a person makes sales of dextromethorphan at more
				than 1 location, for purposes of determining the number of violations by that
				person under this subsection each individual location operated by that person
				shall be considered a separate person.
								(c)Definition of
				identification cardIn this section, the term
				identification card means an identification card that—
								(1)includes a
				photograph and the date of birth of the individual;
								(2)is issued by a
				State or the Federal Government; and
								(3)is considered
				acceptable for purposes of sections 274a.2(b)(1)(v)(A) and
				274a.2(b)(1)(v)(B)(1) of title 8, Code of Federal Regulations (as in effect on
				or after the date of the enactment of the Dextromethorphan Abuse Reduction Act of
				2007).
								.
				(2)Regulations
					(A)Internet
			 salesNot later than 180 days after the date of enactment of this
			 Act, the Attorney General of the United States shall promulgate regulations for
			 Internet sales of products containing dextromethorphan to ensure compliance
			 with section 424 of the Controlled Substances Act, as added by this Act.
					(B)Civil
			 penalties
						(i)In
			 generalNot later than 180 days after the date of enactment of
			 this Act, the Attorney General of the United States shall promulgate
			 regulations to carry out section 424 of the Controlled Substances Act, as added
			 by this Act.
						(ii)ContentsThe
			 regulations promulgated under clause (i) shall—
							(I)provide for a
			 range of fines for a retailer, based on whether the retailer or an employee or
			 agent of that retailer has committed prior violations of section 424(a) of the
			 Controlled Substances Act, as added by this Act; and
							(II)require
			 consideration of whether a fine to be imposed on a retailer should be reduced
			 or eliminated based on—
								(aa)the
			 establishment and administration of an effective employee training program by a
			 retailer relating to this Act and the amendments made by this Act; or
								(bb)other actions
			 taken by a retailer to ensure compliance with this Act and the amendments made
			 by this Act.
								(C)Definition of
			 retailerIn this paragraph, the term retailer means
			 a grocery store, general merchandise store, drug store, convenience store, or
			 other entity or person whose activities as a distributor relating to products
			 containing dextromethorphan are limited almost exclusively to sales for
			 personal use, both in number of sales and volume of sales, either directly to
			 walk-in customers or in face-to-face transactions by direct sales.
					(3)Sense of the
			 SenateIt is the sense of the Senate that—
					(A)manufacturers of
			 products containing dextromethorphan should contain language on packages
			 cautioning consumers about the dangers of dextromethorphan misuse; and
					(B)retailers selling
			 products containing dextromethorphan should impose appropriate safeguards to
			 protect against the theft of such products.
					(d)Prevention
			 funding
				(1)The Partnership
			 for a Drug-Free America
					(A)In
			 generalThe Director of National Drug Control Policy shall make a
			 directed grant to the Partnership for a Drug-Free America to provide education
			 to individuals under the age of 18 years and parents regarding preventing the
			 abuse of prescription and nonprescription drugs (including
			 dex­tro­me­thor­phan).
					(B)Authorization
			 of appropriationsIn addition to any other amounts authorized to
			 be appropriated, there are authorized to be appropriated $4,000,000 for each of
			 fiscal years 2008 through 2010 to carry out this paragraph.
					(2)Community
			 Anti-Drug Coalition of America
					(A)In
			 generalThe Director of National Drug Control Policy shall make a
			 directed grant to the Community Anti-Drug Coalition of America to provide
			 education, training, and technical assistance to community coalitions regarding
			 preventing the abuse of prescription and nonprescription drugs (including
			 dextromethorphan).
					(B)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $4,000,000 for each of fiscal years 2008 through 2010 to carry out this
			 paragraph.
					(3)Supplement not
			 supplantGrant funds provided under this subsection shall be used
			 to supplement, not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this subsection.
				(e)Supplemental
			 grants for communities with major prescription and nonprescription drug
			 issues
				(1)DefinitionsIn
			 this subsection—
					(A)the term
			 Administrator means the Administrator of the Substance Abuse and
			 Mental Health Services Administration;
					(B)the term
			 drug has the meaning given that term in section 201 of the Federal
			 Food, Drug, and Cosmetic Act (21 U.S.C. 321);
					(C)the term
			 eligible entity means an organization that—
						(i)on
			 or before the date of submitting an application for a grant under this
			 subsection, receives a grant under the Drug-Free Communities Act of 1997 (21
			 U.S.C. 1521 et seq.); and
						(ii)has documented,
			 using local data, rates of prescription or nonprescription drug abuse above
			 national averages, as determined by the Administrator (including appropriate
			 consideration of the Monitoring the Future Survey by the University of
			 Michigan), for comparable time periods;
						(D)the term
			 nonprescription drug has the meaning given that term in section
			 760 of the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 379aa); and
					(E)the term
			 prescription drug means a drug described in section 503(b)(1) of
			 the Federal Food, Drug, and Cosmetic Act (21 U.S.C. 353(b)(1)).
					(2)Authorization
			 of programThe Administrator, in consultation with the Director
			 of the Office of National Drug Control Policy, may make enhancement grants to
			 eligible entities to implement comprehensive community-wide strategies that
			 address abuse of prescription and nonprescription drugs.
				(3)Application
					(A)In
			 generalAn eligible entity desiring an enhancement grant under
			 this subsection shall submit an application to the Administrator at such time,
			 in such manner, and accompanied by such information as the Administrator may
			 require.
					(B)CriteriaAs
			 part of an application for a grant under this subsection, the Administrator
			 shall require an eligible entity to submit a detailed, comprehensive,
			 multisector plan for addressing abuse of prescription and nonprescription
			 drugs.
					(4)Uses of
			 fundsAn eligible entity that receives a grant under this
			 subsection shall use the grant funds for implementing a comprehensive,
			 community-wide strategy that addresses abuse of prescription and
			 nonprescription drugs issues in that community, in accordance with the plan
			 submitted under paragraph (3)(B).
				(5)Grant
			 termsA grant under this subsection—
					(A)shall be made for
			 a period of not more than 4 years; and
					(B)shall not be in
			 an amount of more than $50,000 per year.
					(6)Supplement not
			 supplantGrant funds provided under this subsection shall be used
			 to supplement, not supplant, Federal and non-Federal funds available for
			 carrying out the activities described in this subsection.
				(7)EvaluationA
			 grant under this subsection shall be subject to the same evaluation
			 requirements and procedures as the evaluation requirements and procedures
			 imposed on the recipient of a grant under the Drug-Free Communities Act of 1997
			 (21 U.S.C. 1521 et seq.).
				(8)Administrative
			 expensesNot more than 6 percent of a grant under this subsection
			 may be expended for administrative expenses.
				(9)Authorization
			 of appropriationsThere are authorized to be appropriated
			 $4,000,000 for each of fiscal years 2008 through 2010 to carry out this
			 subsection.
				(f)Data
			 collectionIt is the Sense of the Senate that Federal agencies
			 and grantees that collect data on drug use trends should ensure that the survey
			 instruments used by such agencies and grantees include questions to ascertain
			 changes in the trend of abuse of prescription and nonprescription drugs.
			(g)Technical and
			 conforming amendments
				(1)In
			 generalSection 201(g) of the Controlled Substances Act (21
			 U.S.C. 811(g)) is amended—
					(A)by striking
			 paragraph (2); and
					(B)by redesignating
			 paragraph (3) as paragraph (2).
					(2)Table of
			 contentsThe table of contents for the Comprehensive Drug Abuse
			 Prevention and Control Act of 1970 (Public Law 91–513; 84 Stat. 1236) is
			 amended by inserting after the item relating to section 423 the
			 following:
					
						
							Sec. 424. Dextromethorphan
				sales.
						
						.
				
